DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 12/06/2021, this is a Notice of Allowance, wherein Claims 1-11 are currently allowed in the instant application.
-. It is noted that claims 1-11 have been amended.
-. The rejection under 35 U.S.C 112(b) has been withdrawn in view of the amendments.
-. The rejection under 35 U.S.C 101 has been withdrawn in view of the amendments.
                                         Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

 EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
A.  Claims 1-11 are found to be allowable in view of the Applicant’s arguments and amendments (Applicant’s remarks, pages 5-7).
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application   Thus, it is found that the application is now in condition for allowance.
B.  Claims 1-11 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements / steps in the same combination as a whole specified at least in independent claims 1, 8 and 11. 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2014/0188277 to Lee et al - which is directed to a robot gripper comprising two robot arms, upper contact parts, and lower contact parts disposed at the ends of each of the two robot arms. The upper and lower contact parts are in contact with a top and a bottom of an article when gripping the article, The upper and lower contact parts are semispherical shaped and have predetermined radii. Sensor units are mounted on the upper contact parts and the lower contact parts. The sensor units measure vertical or horizontal forces applied to the upper contact parts or the lower contact parts when gripping the article. A control unit configured to determine whether the center of gravity of the article is located at a center position between the ends of the arms using vertical and horizontal distances between the ends of the arms 
US 2020/0282565 to Nakamoto - which is directed to a The weight detector 60 acquires the weight of the piece of cargo M on the basis of detection results of the force sensor 15. The coordinates detector 62 detects two-dimensional coordinates of the center of gravity of the piece of cargo M in the upper surface on the basis of detection results of the force sensor 15. The two-dimensional coordinates indicate a position where the center of gravity of the piece of cargo M is approximately projected onto the top surface of the piece of cargo M. The coordinates detector 62 detects two-dimensional coordinates on the basis of, for example, the translational force components and the moment components which are acquired from the force sensor 15. The two-dimensional coordinates are an example of “a position based on the center of gravity”. The contact detector 64 detects a force applied to the holder 13 from the outside on the basis of detection results of the force sensor 15 and estimates (acquires) the position on an object to which the detected force is applied. In addition, the same function as that of the weight detector 60, the coordinates detector 62, or the contact detector 64 may be included in the force sensor 15.

Thus, the prior art references does not disclose the recited claim limitations when considered as a whole, Regarding Claim 1, “An estimation device, comprising: at least one sensor configured to detect a first torque applied to a first portion of a robot, and a second torque applied to a second portion of the robot different from the first portion or a force applied to the robot; and a processor configured to calculate a weight of an article and a position of a gravity center of the article with respect to the robot in a horizontal direction, by using a detection value of the at least one sensor in one posture in which the robot holds the article positioned at a movable part of the robot.”
 Regarding Claim 8, “An estimation method comprising: detecting, by at least one sensor, a first torque applied to a first portion of a robot, and a second torque applied to a second portion of the robot different from the first portion or a force applied to the robot; and calculating a weight of an article and a position of a gravity center of the article with respect to the robot in a horizontal direction, by using a detection value of the at least one sensor in one posture in which the robot holds the article positioned at the movable part of the robot.”
Regarding Claim 11, “A non-transitory computer readable medium storing a program for causing, when executed by a robot and an arithmetic processing unit used in conjunction with the robot, execution of: detecting, by at least one sensor, a first torque applied to a first portion of the robot, and a second torque applied to a second portion of the robot different from the first portion or a force applied to the robot; and calculating, by the arithmetic processing unit, a weight of an article and a position of a gravity center of the article with respect to the robot in a horizontal direction, by using a detection value of the at least one sensor in one posture in which the robot holds the article positioned at the movable part of the robot.”
There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
Dependent claims 2-7, and 9-10 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 8.

C.  Therefore, Claims 1-11 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 


                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B